                                                                          CLERKS OFFICe U.S.DIST.GOURT
                                                                                AT O ANOKE,VA
                                                                                     FILED
                       IN TIIE U N ITED STA TES D ISTR ICT COU RT                JUL 12 2215
                      F0R THE W ESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION                          JUL c         cuaRj
                                                                            YY;         ' J
                                                                                 D     f
CAM ERON DREW DICKERSON,
                                                  CivilAction No.7:19CV00493
       Plainti/
                                                  M EM ORANDUM OPIM ON

                                                  By:Hon.Glen E.Conrad
GEM LD D EM ASTER S,eta1.,                        SeniorUnited StatesDistrictJudge

       D efendants.


       Cnmeron brew Dickerson,proceeding pro K ,comm enced tMs action by filing a form
                                                  .




ComplaintforaCivilCaseAllegingNegligenceagainstGerald DeM asters,Erwin Fender,Jeffrey

Horton,and HospitalCorporation ofAm erica-virginia. Theplaintiffhasnotpaid the fling fee

butwillbe g'
           ranted leave to proceed Lq forma pauperis forpurposes of initialreview ofl'
                                                                                     lis
complaint. Forthe following reasons,the courtconcludesthatthe case mustbe dism issed for

failuretostateaclaimqpursuantto28U.S.C.j1915@)(2)(B)andFederalRuleofCivilProcedure
12(h)(3).
                                        B ackzround

       Theplaintiffisa residentofChristiansbtlrg,Virginia. Hisform complaintindicatesthat

he received treatm entatLewis Gale M edicalCenter in Salem ,Virgizlia in July of2017. The

plaintiff alleges that Fender and Horton EErefused to facilitate proper m edicalcare,''and that

DeM asters refused to filla prescription forcontactlensesand engaged in otherRtmprofessional

conduct'' The plaintiff seeks to recover $21,000,000 for the individual defendants' alleged
negligence.
                                    Standard ofR eview

       Under28U.S.C.j1915(e),whichgovem sLq formapauperisproceedings,thecourthasa
mandatorydutyto screen initialfilings. ErilineCo.S.A.v.Johnson,440F.3d 648,656-57(4th
Cir.2006). Thecourtmustdismissacaseççatanytime''ifthecourtdeterminesthatthecomplaint
itfailsto state a claim on wllich reliefmay be granted.'' 28 U.S.C.j 1915(e)(2)(B)(ii). To
survivedism issalforfailureto stateaclaim,acomplaintmustcontain sttfficientfactualallegations

$%o raisearightto reliefabovethespeculative level''and tttostateaclaim to reliefthatisplausible

onitsface.'' BellAtl.Cop .v.Twombly,550U.S.544,555,570(2007).
       Additionally,ptlrsuanttoRule 12(h)(3)oftheFederalRulesofCivilProcedure,thecourt
tçmustdismiss''an action tçliqfthe courtdetermines at any time thatit lacks subject-matter
jmisdiction.'' Fed.R.Civ.P.1241$(3). çW ccordingly,questionsofsubject-matterjurisdiction
mayberaisedatanypointdtldngtheproceedingsandmay(or,moreprecisely,must)beraisedsua
spontebythecourt.'' BrickwoodConkactors.Inc.v.DatanetEng'g.Inc.,369F.3d385,390(4th
Cir.2004).
                                         Discussion

       Federaldistrictcourtsarecourtsoflimitedjudsdiction. çç-l-heypossessonly thatpower
authodzed by Constimtion and statute.'' Kokkonen v.Guardian Life lns.Co.ofAm .,511 U.S.

375,377 (1994). Generally,a case can be filed in a federaldistrictcourtifthere is federal
questionjurisdictionunder28U.S.C.j 1331ordiversityjlzrisdictionunder28U.S.C.j1332.
       Having reviewed thecom plaint,the courtconcludesthatitmustbe dism issed forlack of

subject matterjudsdiction. The form complaint invokes the court's diversity judsdiction.
However,the plaintiffhas failed to dem onstrate thatcomplete diversity of citizenship exists

between theparties asrequired by j 1332. To the contrary,the plaintiffstatesthata11three


                                              2
individualdefendants are citizens ofVirginia,and thatthe corporate defendant is incop orated

tmderthe lawsofVirginiaandhasitsprincipalplaceofbusinessintheComm onwea1th. Because

theplaintiffisalsoacitizenofVirginia,diversityjmisdictionislacking.
       The complaintdoesnotinvokethe court'sfederalquestion jurisdiction. Ih any event,
even tmderthe m ostliberalconstruction,the plaintifffailsto state a plausible claim tmderany

federalstattltory orconstim tionalprovision. Having determ ined thatthecomplaintfailgto state a

claim tmderfederal1aw andthatdiversityjurisdictionislacking,itfollowsthatthecasemustbe
dism issed.

                                         C onclusion

       Forthereasonsstated,thecourtwillgranttheplaintiY smotion forleavetoproceed Lq
form a pauperis.    However, the complaint will be dism issed plzrsuant to 28 U.S.C.

j 1915(e)(2)(B)andFederalRuleofCivilProcedtlre12(h)(3).
       The Clerk isdirected to send copiesofthism emorandllm opinion and the accompanying

orderto theplaintiff.

       DATED:This M         day ofJuly, 2019.




                                             SerliorUnited StatesDistrictJudge
